Case: 14-41237      Document: 00513158766         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-41237                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ORLANDO GIOVANNI HERNANDEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:13-CR-740-4


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Orlando Giovanni Hernandez
raises an argument that is foreclosed by United States v. Betancourt, 586 F.3d
303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and
quantity is not an element of the 21 U.S.C. § 841 offense. The motion for
summary disposition is granted, and the judgment of the district court is
affirmed.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41237    Document: 00513158766     Page: 2   Date Filed: 08/18/2015


                                 No. 14-41237

      The record, however, reflects a clerical error in the written judgment.
The written judgment reflects Hernandez was convicted of conspiracy to
possess with intent to distribute cocaine under 21 U.S.C. §§ 84(a)(1),
841(b)(1)(A), and 846, rather than under §§ 841(a)(1), 841(b)(1)(A), and 846.
Accordingly, we remand for correction of the written judgment in accordance
with Federal Rule of Criminal Procedure 36. See United States v. Johnson, 588
F.2d 961, 964 (5th Cir. 1979).
      AFFIRMED;      MOTION       GRANTED;      LIMITED       REMAND       FOR
CORRECTION OF JUDGMENT.




                                      2